               Case 2:19-cr-00159-RSL Document 65 Filed 10/25/19 Page 1 of 3




1                                                                   Honorable Robert S. Lasnik
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT FOR THE
9                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10
11
       UNITED STATES OF AMERICA,                         NO.    CR19-159RSL
12
13                            Plaintiff
                                                         STIPULATED MOTION FOR
14                                                       PROTECTIVE ORDER
                         v.
15
16     PAIGE A. THOMPSON,                                Noting Date: October 25, 2019
17                            Defendant.
18
19
            The parties, by and through their respective counsel, file this Stipulated Motion for
20
     Protective Order, and present the proposed order attached herewith.
21
            The Indictment charges the above-captioned defendant with a scheme involving
22
     the unauthorized access to the protected servers of various victim entities. As set forth in
23
     the attached proposed Protective Order, which is incorporated herein by reference, this
24
     case involves a substantial amount of electronic discovery, some of which contains
25
     malware, stolen victim data, other contraband, and otherwise sensitive material. The
26
     discovery material may also include law enforcement sensitive items related to ongoing
27
     investigation efforts and ongoing matters occurring before the grand jury.
28
      MOTION FOR PROTECTIVE ORDER - 1
      United States v. Thompson, CR19-159RSL
              Case 2:19-cr-00159-RSL Document 65 Filed 10/25/19 Page 2 of 3




1          Accordingly, the parties respectfully request the Court enter the proposed
2 Protective Order governing discovery in this matter.
3          DATED this 25th day of October, 2019.
4
5                                             Respectfully submitted,
6
                                              BRIAN T. MORAN
7                                             United States Attorney
8
                                               // s //
9
                                              ANDREW C. FRIEDMAN
10
                                              STEVEN T. MASADA
11                                            Assistant United States Attorneys
                                              United States Attorney’s Office
12
                                              700 Stewart Street, Suite 5220
13                                            Seattle, Washington 98101-1271
                                              Telephone: 206.553.7970
14
                                              Fax: 206.553.4440
15
16
                                              Per authorization by email:
17
                                               // s //
18
19                                            MOHAMMAD HAMOUDI
                                              CHRISTOPHER SANDERS
20
                                              NANCY TENNEY
21                                            Assistant Federal Public Defenders
22
                                              BRIAN E. KLEIN
23                                            Attorney, Baker Marquart LLP
24
                                              Attorneys for Defendant Paige Thompson
25
26
27
28
     MOTION FOR PROTECTIVE ORDER - 2
     United States v. Thompson, CR19-159RSL
              Case 2:19-cr-00159-RSL Document 65 Filed 10/25/19 Page 3 of 3




1                                  CERTIFICATE OF SERVICE
2        I hereby certify that on October 25, 2019, I electronically filed the foregoing with
3 the Clerk of the Court using the CM/ECF system which will send notification of such
4 filing to the attorney(s) of record for the defendant(s).
5
6
7                                                    /s/ Kylie Noble
                                                     KYLIE NOBLE
8
                                                     Legal Assistant
9                                                    United States Attorney’s Office
                                                     700 Stewart Street, Suite 5220
10
                                                     Seattle, WA 98101-3903
11                                                   Telephone: (206) 553-2520
                                                     Fax: (206) 553-4440
12
                                                     E-mail: kylie.noble@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     MOTION FOR PROTECTIVE ORDER - 3
     United States v. Thompson, CR19-159RSL
